DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Yoon (US10139484) is the closest prior art to the disclosed invention for showing a distance measurement apparatus that uses the two wireless devices to transmit/receive a signal, thereby measuring a distance between the wireless device and a reflector or measuring a distance between the wireless devices. Yoon (US10139484) mentions synchronizing the timers of the first wireless device (transmitter) and second wireless device (receiver) but fails to disclose timing relationship between codeword sequence and one or more pulses.
Wurman (US5623267) is considered an analogous art for showing a method of obtaining a distance and direction of one or more receiving devices. It also discloses that receiving station is time synchronized with the transmission of pulses.
Jelinek (US 5327145) is also considered an analogous art for showing a method that utilizes the time difference of arrival of radar signals between direct paths and transponded or reflected paths and also the angles of arrival of the radar signals to determine range and azimuth.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
transmitting, to the one or more receiving devices, timing information indicating a timing relationship between a codeword sequence and one or more pulses; transmitting a respective codeword of the codeword sequence, using beamforming, in the direction of each of the one or more receiving devices; transmitting the one or more pulses, using beamforming, in a plurality of directions, the one or more pulses being transmitted in a first radar frame; receiving feedback from at least one of the one or more receiving devices based at least in part on the one or more pulses transmitted in the first radar frame, the feedback representing a relationship between a first pulse of the one or more pulses and an echo of the first pulse detected by the at least one receiving device; and determining ranging information about an object along a path of the first pulse based at least in part on the received feedback and the distance or direction of the at least one receiving device, the echo representing a reflection of the first pulse by the object.” (Bold added).
With reference to independent claim 1, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends from allowable, independent claim 1, each of the dependent claims 2-10 is allowable for at least, the reasons for which independent claim 1 is allowable.

The text of independent claim 18 is as follows:
“18. A method of wireless communication performed by a wireless communication device, comprising: receiving, from the transmitting device, timing information indicating a timing relationship between a codeword sequence and one or more pulses; detecting, at a first time, a first codeword of the codeword sequence in a first radar frame transmitted by the transmitting device; Ser. No: 17/020,4105detecting, at a second time, an echo of a first pulse of the one or more pulses in the first radar frame transmitted by the transmitting device; generating feedback about an object along a path of the first pulse based at least in part on the first time, the second time, and the timing information, the echo representing a reflection of the first pulse by the object; and transmitting the feedback to the transmitting device.” (Bold added).
	As for independent claim 18, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
 In that each of dependent claims 19-27 depends from allowable, independent claim 1, each of the dependent claims 19-27 is allowable for at least, the reasons for which independent claim 18 is allowable.
The independent claim 28 is allowable using the same rationale for the allowance of the method claim 18. Also, dependent claims 29-36 are also allowable as they depend from allowable, independent claim 28.

Note that claims 5, 14, 22, 30, and 33-34 are cancelled and as such not part of this allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648